Citation Nr: 1410312	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left central retinal artery occlusion (claimed as partial blindness).

2. Entitlement to service connection for retinal ischemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to August 1970 and from December 1990 to May 1991.  He also had service in the Marine Corps Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Togus, Maine (on behalf of the RO in Indianapolis, Indiana) and a January 2011 rating decision of the RO in Indianapolis, Indiana.

In October 2011 the Veteran testified during a Board hearing in Indianapolis, Indiana (Travel Board) before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board remanded this case for additional development in June 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board remanded this case in June 2012 in large measure to provide the Veteran with a VA medical examination and medical opinion in conjunction with these claims.  The AMC processed the remand and requested the VA examination.  A note in the June 2012 examination request states that the Veterans Benefits Administration (VBA) (overseeing the ROs and AMC) had a different address for the Veteran than did the Veterans Health Administration (VHA).  The note states that the address should be verified for accuracy before mailing an examination notification letter.  

The claims file does not contain any verification of the Veteran's address.  Instead, June 2012 and December 2012 notification letters appear to have been sent to an Indianapolis, Indiana, address, which was the address the VHA had on file.  The Board is not convinced this address was correct.  The VHA records show that the Veteran had last been seen in August 2010.  The Veteran's records contain an August 2010 Agent Orange Registry examination report in which he gives a Danville, Indiana, address, which is the same address used by VBA and the Board in the course of this appeal; thus, the last address in VHA possession was not Indianapolis, but Danville.  

The notations were to the effect that the Veteran failed to report for three scheduled examinations in June, August, and December 2012.  The Veteran's representative argues, and the Board agrees, that notice provided on remand was inadequate.  Although the AMC asserted that the correct address had been used in a January 2013 Supplemental Statement of the Case (SSOC), the AMC's only basis for the conclusion was that the notice letters were not returned.  Given the confusion as to which address is correct and the failure to verify the correct address, the Board cannot conclude that adequate notice of the examinations was provided to the Veteran.  The Board remands to provide the Veteran another opportunity to report for a VA examination after his address is verified.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran asserts that he has the visual disabilities on appeal as a result of exposure to herbicides while serving in Vietnam.  He contends that, because herbicides can cause ischemic heart disease, exposure to herbicides can also cause retinal ischemia.  He has also contended that his visual problems may be due to exposure to oil well fires and other chemicals while serving in the Persian Gulf during Operation Desert Storm.

In written argument dated in May 2011, the Veteran's representative implied that the Veteran's visual disorders may be related to a January 1988 sports injury during Reserve service.  A January 14, 1988 service treatment record indicates that the Veteran had a nasal contusion when his helmet struck the bridge of his nose while he was skiing.  Examination revealed a superficial abrasion on the lateral aspect of the bridge of the nose.  X-rays were negative for fracture.  The impression was nasal contusion, and the record appears to indicate that the Veteran was performing reserves service at the time of the accident.  At the October 2011 Board hearing, the Veteran indicated that the skiing accident did not cause visual problems at the time but did result in having swollen eyes for three or four days.  October 2011 Board hearing transcript, pp. 4-6.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address and update his address of record to reflect the current address, if necessary.

2.  If the June and December 2012 examination notices were not sent to the Veteran's current address, then reschedule the Veteran for an appropriate VA examination.  The VA examiner should be provided the Veteran's claims file for review, and any indicated studies should be completed.  Following examination of the Veteran and review of the claims file, the VA examiner should provide the following opinions:

A) Is it at least as likely as not that the Veteran has a current visual disability that is related to the January 1988 skiing accident? 

B) Is it at least as likely as not that the Veteran has a current visual disability that is related to exposure to herbicides during service?

C) Is it at least as likely as not that the Veteran has a current visual disability that is related to exposure to chemicals during Operation Desert Storm? 

A rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

